Citation Nr: 1448155	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-08 402	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claim remains with the Agency of Original Jurisdiction (AOJ) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons discussed below, the Board concludes that the February 2009 and December 2009 VA medical opinions are inadequate for adjudicating the claim and that a remand is necessary.

The Board notes that the Veteran's original service connection claim for hypertension was not limited to a theory of entitlement on a secondary basis.  See January 2009 claim.  The February 2009 VA examiner noted that the Veteran was diagnosed with hypertension in the fall of 2007, and reported that the Veteran had no end organ or cardiac damage.  He opined that the Veteran's hypertension was not caused by or the result of diabetes mellitus.  No further discussion was provided.

The December 2009 VA examiner stated that the Veteran's hypertension was not secondary to his diabetes mellitus type 2 as determined on his last diabetic Compensation & Pension examination.  No further discussion was provided.

The examination reports are conclusory and do not provide the Board sufficient information to decide the Veteran's claim.  The reports do not address whether the Veteran's hypertension is otherwise related to active duty service.  Additionally, the February 2009 opinion did not address whether the Veteran's service-connected diabetes mellitus had aggravated the Veteran's hypertension.  Moreover, the 2009 examiner's opinion appeared to be contingent on the absence of cardiac damage.  Subsequent medical records show the Veteran underwent multiple heart surgeries in 2009, receiving a left anterior descending stent in May 2009 and a left circumflex / obtuse marginal sent in June 2009.  VA treatment records from September 2013 show the Veteran had an estimated glomerular filtration rate (eGFR) of 54.1, which was suggestive of Stage III chronic kidney disease.  These records suggest significant changes in the Veteran's condition to warrant a new examination.

The Veteran has also contended that his hypertension may be secondary to his service-connected ischemic heart disease, and in July 2014 requested a VA examination to determine the existence of such a relationship.  A March 2011 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) noted that the Veteran's hypertension pertained to his diagnosed ischemic heart disease.  There is no opinion of record addressing the possible relationship between the Veteran's service-connected ischemic heart disease and his hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding medical records that are relevant to the claim.  He should either provide such records or authorize the release of any non-VA medical records, including records pertaining outstanding treatment for his hypertension.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his hypertension.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the review of the Veteran's claims file and physical examination, the examiner should provide opinions on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was caused by his diabetes mellitus.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was aggravated (i.e., permanently worsened) beyond the natural progress of the disease by his diabetes mellitus.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was caused by his ischemic heart disease.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was aggravated (i.e., permanently worsened) beyond the natural progress of the disease by his ischemic heart disease.

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or related to active military service, which included combat service and exposure to Agent Orange.

In formulating the requested opinions, the examiner should consider and discuss the actual findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a connection; therefore, an opinion addressing Agent Orange is requested.

Additionally, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinion offered should be accompanied by supporting rationale.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

